Case 1:20-cv-08608-NLH-KMW Document 11 Filed 09/23/20 Page 1 of 4 PageID: 47



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


    RAYMOND AIGBEKAEN,                   1:20-cv-8608 (NLH) (KMW)

                   Plaintiff,            MEMORANDUM OPINION & ORDER

          v.

    DONALD TRUMP, et al.,

                   Defendants.


APPEARANCES:

Raymond Aigbekaen
94655-379
Fort Dix Federal Correctional Institution
Inmate Mail/Parcels
EAST: P.O. Box 2000
Joint Base MDL, NJ 08640

HILLMAN, District Judge

      WHEREAS, Plaintiff Raymond Aigbekaen, a federal prisoner

presently incarcerated in FCI Fort Dix, New Jersey, seeks to

bring a complaint pursuant to Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971) and the

Religious Freedom Restoration Act of 1993 (“RFRA”), 107 Stat.

1488, 42 U.S.C. § 2000bb et seq, ECF No. 1; and

      WHEREAS, Plaintiff asked to voluntarily dismiss his

litigation on August 28, 2020.       ECF No. 7.    The matter was

closed per his request on September 3, 2020 in accordance with

Federal Rule of Civil Procedure 41(a)(1)(A)(i), ECF No. 8; and
Case 1:20-cv-08608-NLH-KMW Document 11 Filed 09/23/20 Page 2 of 4 PageID: 48



      WHEREAS, on September 14, 2020, the Court received a letter

from Plaintiff in which he stated that he “did not voluntarily

dismiss the aforementioned action” and that he “continu[ed] to

be denied [his] constitutional rights and intend[ed] to continue

with this action.”     ECF No. 10 at 1.     He asks the Court to

reopen the complaint; 1 and

      WHEREAS, the dismissal was without prejudice and did not

operate as a decision on the merits.        Fed. R. Civ. P.

41(a)(1)(B); see also Michael Sciore & Old City Pretzel Company,

LLC, v. Kelly Phung, Studio KP LLC, & John Does #1-8, No. 19-

13775, 2020 WL 1243814, at *2 (D.N.J. Mar. 16, 2020).

Therefore, the Court will reopen the complaint; and

      WHEREAS, the Court granted Plaintiff’s in forma pauperis

application on July 27, 2020, ECF No. 5; and

      WHEREAS, upon further review, the Court reassesses

Plaintiff’s in forma pauperis status in light of new Supreme

Court guidance, see Love v. N.J. Dep't of Corr., No. 10-1714,

2011 WL 345964, at *33 (D.N.J. Jan. 31, 2011) (“[T]he inmate's

in forma pauperis may be revoked at any time if the court,

either sua sponte or on a motion, determines that the status was

improperly obtained.”); and

      WHEREAS, the Prison Litigation Reform Act of 1995 (“PLRA”),


1 The Court will direct the Clerk to send Plaintiff a copy of his
dismissal request as he asserts he did not file such a request.
                                     2
Case 1:20-cv-08608-NLH-KMW Document 11 Filed 09/23/20 Page 3 of 4 PageID: 49



which amended 28 U.S.C. § 1915, establishes certain financial

requirements for prisoners who are attempting to bring a civil

action in forma pauperis.      The PLRA contains a “three strikes”

provision that “prohibits a prisoner from proceeding IFP in a

civil action or on appeal if, on three or more prior occasions,

he has brought an action or appeal while incarcerated or

detained that was dismissed as frivolous, malicious, or for

failure to state a claim upon which relief may be granted unless

the prisoner is under imminent danger of serious physical

injury.”   Millhouse v. Sage, 639 F. App'x 792, 793 (3d Cir.

2016) (citing 28 U.S.C. § 1915(g)); and

      WHEREAS, the Supreme Court recently clarified that

regardless of whether the dismissal is with prejudice or without

prejudice, the dismissal of a prisoner's civil lawsuit, for

failure to state a claim, counts as a strike under the PLRA's

three-strikes rule for in forma pauperis status, see Lomax v.

Ortiz-Marquez, 140 S. Ct. 1721 (2020); and

      WHEREAS, it appearing that Plaintiff accumulated at least

three dismissals for failure to state a claim before he

submitted his complaint on July 10, 2020, see Aigbekaen v.

Harford County Sheriff’s Department, No. 1:19-cv-01864 (D. Md.

May 19, 2020); Aigbekaen v. Maddox, No. 8:19-cv-01658 (D. Md.

Feb. 6, 2020) (ECF No. 5); Aigbekaen v. Barr, No. 8:20-cv-00169

(D. Md. Feb. 6, 2020) (ECF No. 3); and

                                     3
Case 1:20-cv-08608-NLH-KMW Document 11 Filed 09/23/20 Page 4 of 4 PageID: 50



      WHEREAS, Plaintiff must file a statement demonstrating

imminent danger of serious physical injury if he wants to retain

his in forma pauperis status, see 28 U.S.C. § 1915(g).

Otherwise, Plaintiff must pay the $350 filing fee and $50

administrative fee before the Court may screen his complaint,

      THEREFORE, IT IS on this      23rd       day of September, 2020

      ORDERED that the Clerk shall reopen this matter; and it is

further

      ORDERED that Plaintiff shall show cause why the Court

should not revoke his in forma pauperis status and require him

to pay the full filing fee before proceeding.         Plaintiff must

file a statement within 30 days of this Order demonstrating

imminent danger of serious physical injury if his in forma

pauperis status is revoked; and it is finally

      ORDERED that the Clerk shall send a copy of ECF No. 7 and

this Order to Plaintiff by regular mail.


                                             s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                     4
